DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalchuk (8,448,587).

Regarding claim 1, Kowalchuk discloses a system for monitoring soil conditions, the system comprising:
A furrow forming tool (28)
An acoustic sensor configured to detect a sound associated with movement of the furrow forming tool through the soil (column 5 lines 50-52)
A controller (98) communicatively coupled to the acoustic sensor, the controller configured to monitor a soil condition associated with soil within the field based on acoustic data received from the acoustic sensor (column 6 lines 37-57)

Regarding claim 2, the furrow forming tool forms part of a seed planting implement, the acoustic sensor is installed on the seed planting implement at a position adjacent to the furrow forming tool.

Regarding claim 4, the soil condition comprises at least one of soil roughness, a presence of soil impediments within the field or a variation of soil material properties.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (9,883,626) in view of Kowalchuk (8,448,587).


A frame (104)
A furrow forming tool (120) mounted on the frame and configured to form a furrow within the soil
An acceleration sensor (130) configured to detect a parameter associated with movement of the furrow forming tool relative to the frame
Additional sensors (164) to monitor the furrow forming tool
A controller (190) communicatively coupled to the acceleration sensor and the other sensors, the controller configured to monitor a soil condition associated with soil within the field based on data received from the acceleration sensor and other sensors (column 5 lines 1-6)

While Heim et al. discloses the invention as described above, including that “other” unnamed parameters can also be measured with additional sensors, it fails to specifically disclose acoustic sensors.  Like Heim et al., Kowalchuk also discloses a system for monitoring soil conditions for a furrow forming tool using sensors and a controller.  Unlike Heim et al., Kowalchuk further discloses that acoustic sensors can be used to monitor the tool/soil.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acoustic sensors in Heim et al. as taught by Kowalchuk since Heim discloses that other types of sensors can be utilized to measure different variables in the system as it would be a simple substitution of one 

Regarding claim 2, the combination discloses that the furrow forming tool forms part of a seed planting implement, the acoustic sensor is installed on the seed planting implement at a position adjacent to the furrow forming tool.

Regarding claim 4, the combination discloses that the soil condition comprises at least one of soil roughness, a presence of soil impediments within the field, or a variation of soil material properties.

Regarding claim 8, the combination discloses that the furrow forming tool forms part of a seed planting implement, the controller further configured to initiate a control action associated with adjusting an operation parameter of the seed planting implement when it is determined that the soil condition has fallen outside of a predetermined soil condition range.

Regarding claim 9, the combination discloses that the control action is associated with notifying an operator of the seed planting implement that the soil condition has fallen outside of the predetermined soil condition range (column 8 lines 22-30 –Kowalchuk).

Regarding claim 10, the combination discloses that the control action is associated with at least one of adjusting a down pressure applied to the furrow forming tool or 

Regarding claim 12, the combination of Heim and Kowalchuk discloses a method of controlling operating parameters of a seed planting implement based on monitored soil conditions, the seed planting implement including a furrow forming tool, the method comprising:
Receiving, with a computing device, acoustic data indicative of a sound associat4ed with movement of the furrow forming tool through soil within a field (Kowalchuk)
Determining, with the computing device, a soil condition of the soil within the field based on the received acoustic data (column 8 lines 22-30 – Kowalchuk)
Initiating, with the computing device, a control action associated with adjusting an operating parameter of the seed planting implement based on the determined soil condition (column 8 lines 24-27)

Regarding claim 13, the combination discloses that the acoustic sensor is installed on the seed planting implement at a position adjacent to the furrow forming tool.

Regarding claim 14, the combination discloses that the method comprises receiving, with the computing device, acceleration data associated with movement of the furrow forming tool relative to a frame of the seed planting implement, wherein determining the soil condition further comprises determining with the computing device, the soil 

Regarding claim 15, the combination discloses that the soil condition comprises at least one of soil roughness or a presence of soil impediments within the field.

Regarding claim 18, the combination discloses that when the soil condition has fallen outside of a predetermined soil condition range, initiating, with the computing device, the control action.

Regarding claim 19, the combination discloses that the control action is associated with notifying an operator of the seed planting implement that the soil condition has fallen outside of the predetermined soil condition range.

Regarding claim 20, the combination discloses that the control action is associated with at least one of adjusting a down pressure applied to the furrow forming tool or adjusting a rate at which an agricultural product is dispensed by the seed planting implement.




Claims 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (9,883,626) in view of Kowalchuk (8,448,587) as applied to claim 1 above and further in view of Zemenchik (2015/0305226).

Regarding claims 5, 6, 16 and 17, the combination of Heim and Kowalchuk discloses the invention as described above, but fails to disclose that the controller generates a map based on the acquired sensor data.  Like the combination, Zemenchik also discloses a seed planting implement that monitors soil condition using sensors.  Unlike the combination, Zemenchik further discloses utilizing the sensor data to generate real time maps that are useful in subsequent field operations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize map generating tools in the combination as taught by Zemenchik as the use of a known technique to improve similar devices in the same way () to provide more effective subsequent field operations.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (9,883,626) in view of Kowalchuk (8,448,587) as applied to claim 1 above and further in view of Leinauer (3,744,586).

Regarding claim 7, the combination of Heim and Kowalchuk discloses the invention as described above including the use of acoustic sensors.  The combination .
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671